UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                                 No. 18-2264


ANTHONY G. BRYANT,

               Plaintiff - Appellant,

         v.

US DEPARTMENT OF EDUCATION; FEDERAL BUREAU OF
INVESTIGATION, FBI; ALCOHOL, FIREARMS, TOBACCO AND
EXPLOSIVES, ATF; DRUG ENFORCEMENT ADMINISTRATION,

               Defendants - Appellees,

         and

ATTORNEY GENERAL OF THE UNITED STATES; US MARSHALS,

               Defendants.



                                 No. 18-2265


ANTHONY G. BRYANT,

               Plaintiff - Appellant,

         v.

UNITED STATES DEPARTMENT OF THE INTERIOR; UNITED STATES
MARSHAL; ATTORNEY GENERAL OF THE UNITED STATES,

               Defendants - Appellees,
         and

UNITED STATES ATTORNEY FOR THE DISTRICT OF SOUTH CAROLINA,

               Defendant.



                                 No. 18-2266


ANTHONY G. BRYANT,

               Plaintiff - Appellant,

         v.

UNITED STATES MARSHAL; FEDERAL TRADE COMMISSION;
ATTORNEY GENERAL OF THE UNITED STATES; UNITED STATES
ATTORNEY FOR THE DISTRICT OF SOUTH CAROLINA,

               Defendants - Appellees.



                                 No. 18-2267


ANTHONY G. BRYANT,

               Plaintiff - Appellant,

         v.

ENVIRONMENTAL PROTECTION AGENCY, EPA; ATTORNEY GENERAL
OF THE UNITED STATES; US ATTORNEY FOR THE DISTRICT OF SOUTH
CAROLINA; INTERNAL REVENUE SERVICE,

               Defendants - Appellees.




                                        2
                                No. 18-2268


ANTHONY G. BRYANT,

              Plaintiff - Appellant,

         v.

INTERNAL REVENUE SERVICE; UNITED STATES DEPARTMENT OF
HOUSING & URBAN DEVELOPMENT; UNITED STATES ATTORNEY FOR
THE DISTRICT OF SOUTH CAROLINA; ATTORNEY GENERAL OF THE
UNITED STATES,

              Defendants - Appellees.



                                No. 18-2270


ANTHONY G. BRYANT,

              Plaintiff - Appellant,

         v.

US SECRET SERVICE; US POSTAL SERVICE; ATTORNEY GENERAL OF
THE UNITED STATES; US ATTORNEY FOR THE DISTRICT OF SOUTH
CAROLINA,

              Defendants - Appellees.



                                No. 18-2271


ANTHONY G. BRYANT,

              Plaintiff - Appellant,

                                       3
         v.

FEDERAL COMMUNICATIONS COMMISSION, FCC; SOCIAL SECURITY
ADMINISTRATION; DEPARTMENT OF JUSTICE; FEDERAL DEPOSIT
INSURANCE CORPORATION,

               Defendants - Appellees.



                                 No. 18-2337


ANTHONY G. BRYANT,

               Plaintiff - Appellant,

         v.

US DEPARTMENT OF TRANSPORTATION; HOMELAND SECURITY;
ATTORNEY GENERAL OF THE UNITED STATES; US ATTORNEY FOR
THE DISTRICT OF SOUTH CAROLINA,

               Defendants - Appellees.



                                 No. 18-2373


ANTHONY G. BRYANT,

               Plaintiff - Appellant,

         and

BRYANT GROUP INC,

               Plaintiff,
         v.



                                        4
INTERNAL REVENUE SERVICE; BETH DRAKE, U.S. Attorney for the
District of South Carolina; UNITED STATES DEPARTMENT OF HOUSING &
URBAN DEVELOPMENT; ATTORNEY GENERAL OF THE UNITED
STATES,

                    Defendants - Appellees.



Appeals from the United States District Court for the District of South Carolina, at
Charleston. Margaret B. Seymour, Senior District Judge. (2:18-cv-02217-MBS;
2:18-cv-02593-MBS; 2:18-cv-02582-MBS; 2:18-cv-01436-MBS; 2:18-cv-00606-MBS;
2:18-cv-02738-MBS; 2:18-cv-02467-MBS; 2:18-cv-02159-MBS; 2:18-cv-00607-MBS)


Submitted: March 29, 2019                                         Decided: April 10, 2019


Before NIEMEYER, KEENAN, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony G. Bryant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            5
PER CURIAM:

       In these consolidated appeals, Anthony G. Bryant seeks to appeal the district

court’s orders dismissing his civil complaints against a variety of federal agencies,

entities, and officials. The court referred the cases to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended that the complaints

be dismissed and advised Bryant that failure to timely file specific objections to each

recommendation could waive appellate review of the district court’s orders based upon

such recommendations. The timely filing of specific objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the substance of that

recommendation when the parties have been warned of the consequences of

noncompliance.     Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985). “In order to preserve for appeal an issue in a

magistrate judge’s report, a party must object to the finding or recommendation on that

issue with sufficient specificity so as reasonably to alert the district court of the true

ground for the objection.” Martin v. Duffy, 858 F.3d 239, 245 (4th Cir. 2017) (internal

quotation marks omitted), cert. denied, 138 S. Ct. 738 (2018).

       Bryant has waived appellate review of all of the district court’s orders by failing to

file specific objections after receiving proper notice in each case. Accordingly, we affirm

the district court’s judgments. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                AFFIRMED

                                             6